In an action, inter alia, to recover damages for defamation and malicious prosecution, in which defendant has counterclaimed to recover for property damage, defendant appeals from an order of the Supreme Court, Nassau County (Pantano, J.), entered March 21,1983, which denied her motion to change the venue of the action from Nassau County to Rockland County. Order reversed, as a matter of discretion, with costs, and motion granted. In light of the fact that the causes of action and the counterclaim arose in Rockland County, and the further fact that all nonparty witnesses reside in Rockland County, the instant motion to transfer the venue of the action to Rockland County should have been granted (see Ryan v Great Atlantic & Pacific Tea Co., 30 AD2d 549). Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.